Citation Nr: 1003342	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder condition, and if so, entitlement to service 
connection for the same.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The appellant has confirmed service in the United States Army 
Reserve in an active duty for training capacity (ACDUTRA) 
from November 1979 to February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico which declined to reopen the Veteran's 
previously denied claim for service connection for a left 
shoulder condition.

As a preliminary matter, the Board notes that the appellant 
had no full-time military service as a regular active duty 
service member.  Instead, the record reflects that he was a 
reservist with ACDUTRA service only.  38 U.S.C.A. 
§ 101(21)(22) (West 2002) (defining active duty & active duty 
for training, respectively).  However, by definition, 
"active military, naval, and air service" includes any 
period of ACDUTRA in which an individual was disabled from a 
disease or injury incurred or aggravated in the line of duty.  
38 U.S.C.A. §§ 101 (22),(24) (West 2002); 38 C.F.R. § 3.6(a) 
(2009).  As service connection is currently in effect for a 
right ankle disability, a disability incurred or aggravated 
during the aforementioned ACDUTRA service, the appellant is a 
within the definition of a "veteran" for the purposes of VA 
compensation.  38 U.S.C.A. § 101(2), (24) (West 2002).  

The issue of service connection for a left shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the Veteran's 
claim of service connection for a left shoulder condition was 
by rating decision in July 1983, based upon a lack of 
evidence of a chronic shoulder disability.  

2.  Evidence presented since the July 1983 denial has not 
previously been submitted to agency decision makers, relates 
to an unestablished fact necessary to substantiate the claim, 
and when presumed credible, raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1983 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (1983).  
 

2.  The evidence added to the record since July 1983 is new 
and material; the claim for service connection for a left 
shoulder condition is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

The Veteran has not been provided with adequate notice under 
38 U.S.C. § 5103(a) with respect to a reopened claim under 
the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
However, in light of the favorable decision to reopen the 
Veteran's claim, the Board finds that any deficiency in 
providing adequate notice with respect to the process to 
reopen a previously denied claim is harmless error and that 
no useful purpose could be served by remanding the appeal to 
the RO in this regard.  

New and Material Evidence

The Veteran's claim of service connection was originally 
denied by a September 1981 rating decision that determined 
that his left shoulder condition was an "acute condition 
without ratable residuals."  In other words, there was 
insufficient evidence of a current disability.  The Veteran 
filed an application to reopen the previously denied claim in 
December 1982.  A July 1983 rating decision declined to 
reopen the claim as the evidence did not "provide a new 
factual basis for consideration."  The Veteran did not 
appeal the July 1983 disallowance, and it became final.  
38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.160, 20.302, 
20.1103 (1983).   

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Thus, 
in this case the Board has reviewed all evidence submitted or 
obtained since July 1983 for this purpose.

Although much of the medical evidence associated with the 
claims file since that time is cumulative or duplicative in 
nature, the last final denial was essentially based upon the 
absence of evidence of chronic residuals of an in-service 
left shoulder injury, or of a currently diagnosed left 
shoulder disability in general.  See Rating decisions, supra.  
Therefore, VA treatment records from July to December 1984 
are particularly pertinent in that these records identify and 
describe recurrent left shoulder dislocation treated by a 
corrective surgical procedure.  This evidence is new in that 
it has not previously been considered by agency decision 
makers.  Furthermore, when credibility of this evidence is 
presumed for the limited purpose of determining its 
materiality, the recent medical evidence raises a reasonable 
possibility of substantiating the Veteran's claim.  See 
Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

Therefore, new and material evidence having been submitted, 
the claim of service connection for a left shoulder condition 
is reopened.  However, further evidentiary development is 
required before the merits of service connection for this 
condition are ready for adjudication.  Thus, the underlying 
claim of service connection will be remanded pursuant to the 
development instructions below.    


ORDER

The claim of entitlement to service connection for a left 
shoulder condition is reopened, and to this extent only, the 
appeal is granted.


REMAND

Evidentiary development is required before the issue of 
entitlement to service connection for a left shoulder 
condition is ready for Board adjudication.  See 38 C.F.R. 
§ 19.9 (2009).  Although the Board sincerely regrets the 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  

Here, the most recent medical evidence pertinent to the left 
shoulder establishes that the Veteran received treatment for 
recurrent subluxation or dislocation in 1984.  VA treatment 
record.  While this evidence does not confirm a current left 
shoulder disability, it does provide new and material 
evidence regarding this required element of the claim.  See 
38 C.F.R. § 3.303 (2009).  

The Veteran's service treatment records also confirm a left 
shoulder complaint during service, and the Veteran states 
that his shoulder has bothered him since basic training at 
Fort Leonard Wood, Missouri.  See Notice of disagreement, 
March 2008.  Therefore,  the Board finds it necessary to 
request an examination to determine whether there is evidence 
of a left shoulder disability during the current appellate 
period, and whether there is an association between the in-
service complaint and any presently identified shoulder 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

In this regard, the examiner should consider the Veteran's 
statements regarding the in-service injury; any description 
of symptoms in service; and any statements of continuous 
symptoms of left shoulder problems after service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury but relied on 
the service medical records to provide a negative opinion).  

Additionally, the Board notes that the most recent VA 
treatment records that have been associated with the claims 
file are dated in December 1984.  Any relevant VA treatment 
records created since that time should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file any outstanding VA 
treatment records for this Veteran, 
from December 1984 forward.  If there 
are no such treatment records, or 
records are determined to be 
unavailable, the documentation used in 
making that determination should be set 
forth in the claims file. 

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
left shoulder disorder.  The Veteran's 
claims file and a copy of this remand 
should be made available to the 
examiner for review.  The examiner 
should consider the Veteran's lay 
statements pursuant to the holding in 
Dalton v. Nicholson, discussed above.  
Any necessary studies and tests must be 
conducted. 

The examiner is then requested to:
(a)  Identify any currently diagnosed 
left shoulder disability;
(b)  Identify the approximate date of 
onset for any chronic acquired 
disability identified in (a); 
(c)  Opine, with adequate supporting 
rationale, whether any current left 
shoulder disability was incurred in or 
aggravated by active military service.

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative, should one be 
appointed, must be furnished a 
Supplemental Statement of the Case 
which addresses all evidence associated 
with the claims file since the last 
Statement of the Case.  The Veteran 
must be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


